DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to preliminary amendment dated 18 July 2022. Claims 1 have been cancelled, claim 2-21 added, and claims 2-21 are currently pending. 
Specification
The substitute specification filed 18 July 2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: a marked-up copy of the substitute specification has not been supplied (in addition to the clean copy).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2-21 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-21 of prior U.S. Patent No. 11112995 see example claims in the table below. This is a statutory double patenting rejection.
Instant Application
U.S. Patent No. 11112995
2. (New) A data storage system for use by a user, the data storage system comprising: a first storage layer that utilizes a first type of data storage device, the first storage layer including (i) a first data bucket that includes first data having a first data attribute, the first data bucket including a first data limit regarding a maximum data volume that can be retained within the first data bucket, and (ii) a second data bucket; a second storage layer that utilizes a second type of data storage device that is different than the first type of data storage device; an 1/O manager that is configured to receive a data write request from the user and to direct the data write request to the first storage layer; and a data organizer that is configured to (a) determine whether data in the data write request has the first data attribute; and (b) store the data in the data write request in at least one of the first data bucket and the second data bucket if the data in the data write request has the first data attribute; and wherein when a volume of data in the first data bucket reaches the first data limit, the data organizer is further configured to move the volume of data in the first data bucket from the first storage layer to the second storage layer.

3. (New) The data storage system of claim 2 wherein, if the data in the data write request does not have the first data attribute, the data organizer is further configured to create a third data bucket within the first storage layer, and store the data in the data write request in the third data bucket.


4. (New) The data storage system of claim 2 wherein the first data attribute includes at least one of a data tag, a data policy and metadata that is common for all of the first data in the first data bucket.

5. (New) The data storage system of claim 2 wherein the first data attribute includes one of a data lifetime policy, a data priority policy, a data protection policy, and a temporal locality that is common for all of the first data in the first data bucket.




6. (New) The data storage system of claim 2 wherein the first type of data storage device is a random-access data storage device.
7. (New) The data storage system of claim 6 wherein the first type of data storage device includes a solid-state drive.
8. (New) The data storage system of claim 6 wherein the first type of data storage device includes a flash storage device.
9. (New) The data storage system of claim 6 wherein the second type of data storage device is one of a sequential data storage device and a semi-sequential data storage device.
10. (New) The data storage system of claim 9 wherein the second type of data storage device includes a shingled magnetic recording device.

11. (New) The data storage system of claim 2 further comprising a segment manager that is configured to search the second storage layer for available storage space.
12. (New) The data storage system of claim 11 wherein the segment manager is further configured to maintain a record of the available storage space on the second storage layer.
1. A data storage system comprising:
a first storage layer comprising a first type of storage device;
a second storage layer comprising a second type of storage device different from the first type;
an I/O manager to direct incoming write requests to the first storage layer; and
a data organizer to:
determine whether data corresponding to an incoming write request corresponds to a first existing data bucket on the first storage layer based on a comparison of data tags or meta data describing the data corresponding to the incoming write request;
store the data in the first existing data bucket and a second existing data bucket on the first storage layer when data does correspond to the first existing data bucket;





create a new data bucket when data does not correspond to the existing data buckets, the new data bucket to store data having data tags or meta data similar to the data corresponding to the incoming write request, and store the data in the new data bucket in the first storage layer; and
when a data bucket reaches its corresponding data limit, move the data in the data bucket from the first storage layer to the second storage layer.



6. The data storage system of claim 1, wherein the data organizer is to review one or more tags associated with the data in a data bucket to determine the at least one similar attribute.

7. The data storage system of claim 6, wherein the at least one attribute relates to a data lifetime policy.
8. The data storage system of claim 6, wherein the at least one attribute relates to a data priority policy.
9. The data storage system of claim 6, wherein the at least one attribute relates to a data protection policy.


2. The data storage system of claim 1, wherein the first storage layer comprises one or more solid state drives.
3. The data storage system of claim 2, wherein the first storage layer comprises one or more flash storage devices.

4. The data storage system of claim 3, wherein the second storage layer comprises one or more sequential or semi-sequential storage devices.
5. The data storage system of claim 4, wherein the second storage layer comprises one or more shingled magnetic recording devices.



13. The data storage system of claim 1, further comprising a segment manager to search the second storage layer for available storage space.
14. The data storage system of claim 8, wherein the segment manager to maintain a record of available space on the second storage layer.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding I/O management and data containers/buckets.
US 10210167 B1
US 9747287 B1
US 20160070652 A1
US 8850130 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132